   EXHIBIT 10.10a



AMENDMENT
OF
TRIBUNE COMPANY
EMPLOYEE STOCK PURCHASE PLAN



RESOLVED, that the Board of Directors of the Company hereby designates as
“qualified subsidiaries” of the Company for purposes of the Tribune Company
Employee Stock Purchase Plan (the “Plan”) all existing direct or indirect
majority-owned subsidiaries of the Company including, without limitation, all
majority-owned subsidiaries which were previously part of The Times Mirror
Company (except for those subsidiaries comprising the Times Mirror Magazine
group, the Jeppesen Sandersen business and AchieveGlobal, Inc.);

FURTHER RESOLVED, that the Board of Directors of the Company deems it advisable
to delegate to the Tribune Company Employee Benefits Committee the authority to
designate “qualified subsidiaries” for purposes of the Plan and to amend the
terms of the Plan to effect this delegation of authority as follows:

By deleting the lead-in clause of Section 3 of the Plan in its entirety and, in
lieu thereof, replacing that provision with the following:

     "3.   Eligibility. All regular employees of Tribune Company, and of each
qualified subsidiary of Tribune Company which may be designated by Tribune
Company's Employee Benefits Committee, other than:"

FURTHER RESOLVED, that the Secretary or Assistant Secretary of the Company is
hereby authorized and empowered to take all steps necessary to effect the
foregoing resolutions, including to execute and file or deliver such documents
as may be required by law or as may be deemed necessary or proper in connection
with the matters set forth in this resolution.

*       *        *       

     I, Mark W. Hianik, Assistant Secretary for Tribune Company (the “Company”),
hereby certify that the foregoing is a correct copy of resolutions duly adopted
by the Board of Directors of the Company on July 18, 2000.



 





 

/s/  Mark W. Hianik
      Mark W. Hianik